              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
               Civil Action No.: 3:19-cv-00109-KDB-WCM

SHARIKA M. ROBINSON,
                 Plaintiff,

       v.
ROBINSON, BRADSHAW &                              NOTICE OF DISMISSAL
HINSON, P.A.; ALLEN K.
ROBERTSON; JONATHAN C.
KRISKO; ROBERT E.
HARRINGTON; and GREGORY L.
SKIDMORE,

                 Defendants.


      Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Sharika M. Robinson hereby

dismisses this action with prejudice as to all Defendants, with the parties to bear

their own costs and fees.

      This 2nd day of August, 2019.

                                 s/Carmen D. Caruso
                                 Carmen D. Caruso
                                 cdc@cdcaruso.com
                                 CARMEN D. CARUSO LAW FIRM
                                 77 West Washington Street, Suite 1900
                                 Chicago, Illinois 60602
                                 Telephone: 312.626.1160

                                 s/Linda C. Chatman
                                 Linda C. Chatman
                                 lindachatman@chatmanlaw.com
                                 CHATMAN LAW OFFICES, LLC
                                 Two Prudential Plaza

     Case 3:19-cv-00109-KDB-WCM Document 27 Filed 08/02/19 Page 1 of 2
                       180 N. Stetson Avenue, Suite 3500
                       Chicago, Illinois 60601
                       s/T. Greg Doucette
                       greg@tgdlaw.com
                       THE LAW OFFICES OF T. GREG DOUCETTE,
                       PLLC
                       311 E. Main Street
                       Durham, North Carolina 27701-3717
                       Telephone: 919.998.6993
                       Facsimile: 866.794.7517


                       Attorneys for Plaintiff Sharika M. Robinson




                              2
Case 3:19-cv-00109-KDB-WCM Document 27 Filed 08/02/19 Page 2 of 2
